Citation Nr: 1504153	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  03-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a nerve disorder (also claimed as skeletal blastomycosis) as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In April 2012 and August 2014 the matter was remand by the Board for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.

Briefly, based on the historical record, the Board denied service connection for skeletal blastomycosis in January 2010 and the Veteran appealed that issue to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a memorandum decision remanding, in part, a nerve disorder to the Board for readjudication.  In response to the Court remand, the Board remanded the Veteran's claim for further development in April 2012.  It was again remanded by the Board in August 2014.

The August 2014 remand directed that the Veteran be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of any nerve and/or neurological disorder found to be present.  

A September 2014 VA multiple sclerosis and peripheral nerves condition examination confirmed the Veteran had multiple sclerosis.  The examiner (chief, neurology service) noted that he could only speculate that multiple sclerosis may have begun within 7 years of the Veteran's service.  He indicated that by the available history, symptoms of multiple sclerosis may have been apparent in the 1980's and that the process could antedate this but it had not been clinically apparent.  

The examiner did not address whether the Veteran's multiple sclerosis was related to his in-service exposure to herbicides and did not address whether the Veteran's multiple sclerosis was caused or aggravated by the Veteran's service-connected chloracne and/or posttraumatic stress disorder, as instructed in the August 2014 Board remand.  As such, another remand is necessary to obtain the requested opinions with regard to the same.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matter on the merits following the September 2014 VA examination and opinion, suggesting that development pursuant to the Board's August 2014 remand has been acceptable and complete.  However, the Board posed very specific questions to the VA examiner on remand, requiring an explanation that was not offered.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.).  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter of service connection for a nerve disorder must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VA examiner (chief, neurology service) who conducted the September 2014 VA examination of the Veteran to provide and addendum opinion that addresses the likely etiology of the Veteran's multiple sclerosis.  (If that physician is not available, another appropriate physician should be requested to provide the supplemental opinion).  The Veteran's entire record (to include this remand) must be reviewed by the examiner in formulating any such opinion.  Based on a review of the record, the examiner must offer opinions that respond to the following: 

The examiner should opine as to:

(a) whether it is at least as likely as not that the Veteran's multiple sclerosis is related to the Veteran's in-service exposure to herbicide agents, to include Agent Orange; and

(b) whether it is at least as likely as not that the Veteran's multiple sclerosis was caused or aggravated by the Veteran's service-connected chloracne or posttraumatic stress disorder, including the aggregate impact of the service-connected disabilities.  

The examiner must explain the rationale for the opinions in detail.  If the examiner concludes that an opinion cannot be expressed without resorting to mere speculation, he must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.

2.  The AOJ must ensure that the development sought is completed (that there is an appropriate response to each request), and should then re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


